DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/839,627, filed 04/03/2020, claims foreign priority to REPUBLIC OF KOREA 10-2020-0033665 filed on 03/19/2020.

Current Status
This office action is a first office action, non-final rejection based on the merits.  This application, 16/839,627 was filed 04/03/2020.  Claims 1-14 filed, 04/03/2020, are pending and have been considered below.

Claim Objections
Claims 1-2, 4-9, and 11 are objected to because of the following informalities.  Appropriate correction is required.

Regarding independent claim 1, claim 2, 4, 5, 7, and 9:  Applicant uses the phrase “the fixed test object” (line 4) in reference to “a test object” in the limitation “to fix a test object” (line 2).  Examiner is unclear if the limitation “the test object” in claim 1 line 5, 6, 7, 18, claim 2 line 2, claim 4 line 3, claim 5 line 1-2, claim 7 line 3 and claim 9 line 4 is in reference to the “test object” in the limitation “to fix a test object” claimed in claim 1 line 2 or to another “test object.”  

Regarding claim 5:  Applicant uses the phrase “at each of faces” (line 1).  Examiner believes this may be a typographical error and respectfully suggests the phrase “at each of faces” should read “at each of the faces.”  However, it could be a different concept, explanations are requested.

Regarding claim 6 and 11:  Applicant uses the phrase “based on a following Equation 1” (claim 6 line 2, claim 11 line 2).  Examiner believes this may be a typographical error as there is only 1 Equation 1 that follows.  Examiner respectfully suggests the phrase “based on a following Equation 1” in claim 6 line 2 and claim 11 line 2 should read “based on the following Equation 1.”   However, it could be a different concept, explanations are requested.

Regarding claim 8: Examiner believes that the phrase “each coherence indicator” in line 1-2 is in reference to “a coherence indicator value” claimed in claim 1 line 14.  Examiner respectfully suggests that “each coherence indicator” in claim 8 line 1-2 should read “each of the coherence indicator values,” however, it could be a different concept.  Explanations are requested.

Regarding claim 9:  Examiner believes that the phrase “each coherence indicator value” in line 1-2 is in reference to “a coherence indicator value” claimed in claim 1 line 14.  Examiner 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6 applicant claims “wherein the coherence calculator is configured to calculate the coherence indicator value based on a following Equation 1: 
	[Equation 1] 
	            
                I
                
                    
                        ω
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                G
                                            
                                            
                                                R
                                                (
                                                ω
                                                )
                                                
                                                    
                                                        R
                                                    
                                                    ~
                                                
                                                (
                                                ω
                                                )
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                G
                            
                            
                                R
                                
                                    
                                        ω
                                    
                                
                                R
                                (
                                ω
                                )
                            
                        
                        
                            
                                G
                            
                            
                                
                                    
                                        R
                                    
                                    ~
                                
                                (
                                ω
                                )
                                
                                    
                                        R
                                    
                                    ~
                                
                                (
                                ω
                                )
                            
                        
                    
                
            
        
[AltContent: rect]where             
                I
                
                    
                        ω
                    
                
            
         represents a coherence indicator,” (claim 6 line 1-5).  Examiner is unclear if “a coherence indicator” in line 5, which             
                I
                
                    
                        ω
                    
                
            
         represents is the same             
                I
                
                    
                        ω
                    
                
            
         in equation 1 which is “the coherence indicator value” which is based on equation 1 (line 2).  Examiner respectfully suggests “a coherence indicator” claimed in line 5 should read “the coherence indicator value.”              
                I
                
                    
                        ω
                    
                
            
         represents two different entities and equation 1 would be incorrect. 

Regarding claim 8:  applicant uses the phrase “each of n signals” (line 2) and “each of the n signals” (line 3-4).  Examiner is unclear concerning the type of signal applicant is referring to in “each of n signals” (claim 8 line 2) and “each of the n signals” (claim 8 line 3-4). Is applicant referring to “a vibration signal” claimed in claim 1 line 5, “a test object measurement frequency signal” claimed in claim 1 line 8, “a reference object measurement frequency signal” claimed in claim 1 line 8-9, or “a frequency domain signal” claimed in claim 1 line 10.  Explanations are requested.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (hereinafter Kinoshita), U.S. Pub. No. 2021/0131930 A1 in view of Soejima et al. (hereinafter Soejima), U.S. Pub. No. 2011/0231112 A1 as evidenced by Digi-Key Electronics “Macro-Fiber Composite (MFC) Actuator” downloaded from https://www.techbriefs.com/component/content/article/tb/pub/techbriefs/mechanics-and-machinery/35724.

Regarding independent claim 1 Kinoshita teaches:
	An object damage inspection system comprising: 
	a fixture to fix a test object (Kinoshita, fig 1, ¶ 0010, ¶ 0026, Kinoshita teaches “a damage detection apparatus that detects damage in a structure including a supported object and a support that supports the supported object” (¶ 0010) where the “supported object” represents the “test object.” Fig 1 depicts the supports (12) and the supported object (11) which shows “a fixture to fix a test object” (¶ 0026)); 
	a sensor contacting a portion of the test object, wherein the sensor collects a vibration signal generated from the test object when the physical force is applied thereto (Kinoshita, fig 7, ¶ 0067-¶ 0069, Kinoshita teaches a damage detection apparatus that includes an external force where the “external force was applied by a h(u)mmer” (¶ 0068) and a “plurality of vibration sensors (20)” that were “provided on the surface of the supported object (11)” (¶ 0067) where the “supported object” represents the “test object” therefore Kinoshita teaches “the sensor collects a vibration signal generated from the test object when the physical force is applied thereto”); 
	Kinoshita does not teach: 
	a vibration exciter for setting a vibration exciting pattern and applying a physical force to one face of the fixed test object based on the set vibration exciting pattern;

	the test object measurement frequency signal includes a frequency domain signal into which the vibration signal collected by the sensor is converted, wherein the reference object measurement frequency signal is associated with a reference object free of physical damage and is previously calculated,
	wherein the damage determiner includes: 
	a coherence calculator for calculating a coherence indicator value between the test object measurement frequency signal and the reference object measurement frequency signal;
	Soejima teaches:
	a vibration exciter for setting a vibration exciting pattern and applying a physical force to one face of the fixed test object based on the set vibration exciting pattern (Soejima, fig 1, ¶ 0008-¶ 0015, ¶ 0094, Soejima teaches a “system for damage diagnosis for diagnosing a damage that occurred on or within an object” (¶ 0010), which includes an oscillator “for applying a broadband ultrasonic oscillation to the object to generate a broadband Lamb wave within the object” where an “MFC (Macro Fiber Composite) actuator is used as an oscillator” (¶ 0094).  A person of ordinary skill in the art would understand an actuator is used to convert energy into mechanical force.  An MFC actuator is used to control vibrations as evidenced by Digi-Key Electronics.  Therefore Soejima teaches “a vibration exciter for setting a vibration exciting pattern,” where the actuator convert energy into a controlled mechanical force in order to “set the vibration exciting pattern”); 	

	the test object measurement frequency signal includes a frequency domain signal into which the vibration signal collected by the sensor is converted, wherein the reference object measurement frequency signal is associated with a reference object free of physical damage and is previously calculated (Soejima, ¶ 0014, Soejima teaches “obtaining a time-frequency transformation data by performing a time-frequency transformation to the broad-band Lamb wave detected by the oscillation detection sensor” thereby teaching the “vibration signal collected by the sensor is converted” into “a frequency domain signal.”  Soejima also teaches the “time-frequency transformation data” being used to determine “whether or not the damage has occurred on or within the object, and/or identifying the size or length of the damage that occurred on or within the object.”  Additionally Soejima teaches the damage diagnosis system “comprises a selection step for selecting the at least one mode Lamb wave among the two or modes of Lamb waves to be compared with the reference value” (¶ 0025) thereby determining if damage has occurred based on “a test object measurement frequency signal and a reference object measurement frequency signal”), 
	wherein the damage determiner includes: 
	a coherence calculator for calculating a coherence indicator value between the test object measurement frequency signal and the reference object measurement frequency signal (Soejima, ¶ 0032-¶ 0033, Soejima teaches the processing unit, which would include “the damage determiner” and “a coherence calculator,” and calculates a “change ratio” from propagation times and frequencies where the “change ratio” represents “a coherence indicator value” then “based on whether or not the change ratio matches the reference value, identifies whether or not damage has occurred on or within the object” (¶ 0033) thereby teaching that determining damage is based on “the test object measurement frequency signal and the reference object measurement frequency signal”); and 
	a damage detector for detecting presence or absence of the physical damage of the test object based on the calculated coherence indicator value (Soejima, ¶ 0032-¶ 0033), Soejima teaches the processing unit, which would include “the damage determiner” and “a coherence calculator,” and calculates a “change ratio” from propagation times and frequencies where the “change ratio” represents “a coherence indicator value” then “based on whether or not the change ratio matches the reference value, identifies whether or not damage has occurred on or within the object” (¶ 0033) thereby teaching that determining damage is based on “the test object measurement frequency signal and the reference object measurement frequency signal”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for damage detection as disclosed by Kinoshita by including a vibration exciting pattern, a damage determiner, and a test object measurement frequency signal as taught by Soejima in order to provide a system and method that makes “it possible to detect and diagnose damages with high precision and high reliability (Soejima, ¶ 0008).

Regarding claim 3 Kinoshita teaches;	
	the sensor includes an acceleration sensor to measure acceleration vibration (Kinoshita, fig 1, ¶ 0027, Kinoshita teaches the vibration sensor “detects vibration by measuring at least one of a displacement, a speed, an acceleration of an object to be measured (the supported object (11)) therefore Kinoshita teaches “an acceleration sensor to measure acceleration vibration”).  

Regarding claim 4 Kinoshita teaches:
	the sensor includes a plurality of sensors, wherein the plurality of sensors are spaced apart from each other and are arranged at a plurality of locations of the test object respectively (Kinoshita, fig 1, fig 2, ¶ 0035, Kinoshita teaches the “damage detection apparatus (100)” identifies rigid body vibration information from vibration information on the supported object (11) measured at a plurality of points of the supported object (11) (that is measured by a plurality of vibration sensors (20)” (¶ 0035) therefore Kinoshita teaches “a plurality of sensors”  
“arranged at a plurality of locations”). 

Regarding claim 5 Kinoshita teaches:
	each of the sensors is disposed at each of faces of the test object (Kinoshita, fig 1, 
¶ 0028, ¶ 0052, Kinoshita teaches the “vibration sensor (20) is provided inside or on the surface of the supported object (11)” (¶ 0028) where “surface” implies “face.”  Kinoshita also teaches a plurality of sensors at a plurality of points on the supported object (¶ 0035) therefore the sensors which are located at a plurality of points on the outside of the object may have sensors on multiple faces of the object).  

Regarding independent claim 10 Kinoshita teaches: 
	An object damage inspection method comprising: 
	fixing a test object using a fixture (Kinoshita, fig 1, ¶ 0010, ¶ 0026, Kinoshita teaches “a damage detection apparatus that detects damage in a structure including a supported object and a support that supports the supported object” (¶ 0010) where the “supported object” represents the “test object.” Fig 1 depicts the supports (12) and the supported object (11) which shows “a fixture to fix a test object” (¶ 0026)); 
	collecting, by a sensor, a vibration signal generated from the test object when the physical force is applied thereto (Kinoshita, fig 7, ¶ 0067-¶ 0069, Kinoshita teaches a damage detection apparatus that includes an external force where the “external force was applied by a h(u)mmer” (¶ 0068) and a “plurality of vibration sensors (20)” that were “provided on the surface of the supported object (11)” (¶ 0067) where the “supported object” represents the “test object” therefore Kinoshita teaches “the sensor collects a vibration signal generated from the test object when the physical force is applied thereto”); 
	(Kinoshita, fig 7, ¶ 0067-¶ 0069, Kinoshita teaches a damage detection apparatus that includes an external force where the “external force was applied by a h(u)mmer” (¶ 0068) and a “plurality of vibration sensors (20)” that were “provided on the surface of the supported object (11)” (¶ 0067) where the “supported object” represents the “test object” therefore Kinoshita teaches “the sensor collects a vibration signal generated from the test object when the physical force is applied thereto”); 
	Kinoshita does not teach: 	
	setting, by a vibration exciter, a vibration exciting pattern; 
	applying, by the vibration exciter, a physical force to one face of the fixed test object based on the set vibration exciting pattern; 
	calculating, by a coherence calculator, a coherence indicator value between a test object measurement frequency signal and a reference object measurement frequency signal, 

	detecting, by a damage detector, presence or absence of the physical damage of the test object based on the calculated coherence indicator value.  
	Soejima teaches:
	setting, by a vibration exciter, a vibration exciting pattern; 
	applying, by the vibration exciter, a physical force to one face of the fixed test object based on the set vibration exciting pattern (Soejima, fig 1, ¶ 0008-¶ 0015, ¶ 0094, Soejima teaches a “system for damage diagnosis for diagnosing a damage that occurred on or within an object” (¶ 0010), which includes an oscillator “for applying a broadband ultrasonic oscillation to the object to generate a broadband Lamb wave within the object” where an “MFC (Macro Fiber Composite) actuator is used as an oscillator” (¶ 0094).  A person of ordinary skill in the art would understand an actuator is used to convert energy into mechanical force.  An MFC actuator is used to control vibrations as evidenced by Digi-Key Electronics.  Therefore Soejima teaches “a vibration exciter for setting a vibration exciting pattern,” where the actuator convert energy into a controlled mechanical force in order to “set the vibration exciting pattern”);  
	calculating, by a coherence calculator, a coherence indicator value between a test object measurement frequency signal and a reference object measurement frequency signal (Soejima, ¶ 0032-¶ 0033, Soejima teaches the processing unit, which would include “the damage determiner” and “a coherence calculator,” and calculates a “change ratio” from propagation times and frequencies where the “change ratio” represents “a coherence indicator value” then “based on whether or not the change ratio matches the reference value, identifies whether or not damage has occurred on or within the object” (¶ 0033) thereby teaching that determining damage is based on “the test object measurement frequency signal and the reference object measurement frequency signal”),
	wherein the test object measurement frequency signal includes a frequency domain signal into which the vibration signal collected by the sensor is converted, wherein the reference object measurement frequency signal is associated with a reference object free of physical damage and is previously calculated (Soejima, ¶ 0014, Soejima teaches “obtaining a time-frequency transformation data by performing a time-frequency transformation to the broad-band Lamb wave detected by the oscillation detection sensor” thereby teaching the “vibration signal collected by the sensor is converted” into “a frequency domain signal.”  Soejima also teaches the “time-frequency transformation data” being used to determine “whether or not the damage has occurred on or within the object, and/or identifying the size or length of the damage that occurred on or within the object.”  Additionally Soejima teaches the damage diagnosis system “comprises a selection step for selecting the at least one mode Lamb wave among the two or modes of Lamb waves to be compared with the reference value” (¶ 0025) thereby determining if damage has occurred based on “a test object measurement frequency signal and a reference object measurement frequency signal”); and 
	detecting, by a damage detector, presence or absence of the physical damage of the test object based on the calculated coherence indicator value a damage detector for detecting presence or absence of the physical damage of the test object based on the calculated coherence indicator value (Soejima, ¶ 0032-¶ 0033), Soejima teaches the processing unit, which would include “the damage determiner” and “a coherence calculator,” and calculates a “change ratio” from propagation times and frequencies where the “change ratio” represents “a coherence indicator value” then “based on whether or not the change ratio matches the reference value, identifies whether or not damage has occurred on or within the object” (¶ 0033) thereby teaching that determining damage is based on “the test object measurement frequency signal and the reference object measurement frequency signal”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for damage detection as disclosed by Kinoshita by including a vibration exciting pattern, a damage determiner, and a test object measurement frequency signal as taught by Soejima in order to provide a system and method that makes “it possible to detect and diagnose damages with high precision and high reliability (Soejima, ¶ 0008).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita as modified as applied to claim 1 above, and further in view of Nishizono, U.S. Pat No. 6,450,035 B1.

Regarding claim 2 Kinoshita does not teach:
	the fixture includes a fixing jig, wherein the fixing jig fixes one end of the test object.  
	Nishizono teaches:
	the fixture includes a fixing jig, wherein the fixing jig fixes one end of the test object (Nishizono, fig 3, col 3 line 39-67, Nishizono teaches as can be seen in fig 3 a sample (1) is fixed “at one end of the test object”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for damage detection as .  

Claims 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita as modified as applied to claims 1 and 10 respectively  above, and further in view of Sprik et al. (hereinafter Sprik), WO 2012/121599 A1.

Regarding claim 6 Kinoshita does not teach:
	the coherence calculator is configured to calculate the coherence indicator value based on a following Equation 1: 
	[Equation 1] 
	                
                    I
                    
                        
                            ω
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    G
                                                
                                                
                                                    R
                                                    (
                                                    ω
                                                    )
                                                    
                                                        
                                                            R
                                                        
                                                        ~
                                                    
                                                    (
                                                    ω
                                                    )
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    G
                                
                                
                                    R
                                    
                                        
                                            ω
                                        
                                    
                                    R
                                    (
                                    ω
                                    )
                                
                            
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                    (
                                    ω
                                    )
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                    (
                                    ω
                                    )
                                
                            
                        
                    
                
            
[AltContent: rect]where                         
                            I
                            
                                
                                    ω
                                
                            
                        
                     represents a coherence indicator,                         
                            ω
                        
                     represents an angular frequency = 2                        
                            π
                            f
                        
                    ,                         
                            
                                
                                    G
                                
                                
                                    R
                                    
                                        
                                            ω
                                        
                                    
                                    R
                                    (
                                    ω
                                    )
                                
                            
                        
                    represents an auto correlation value of the reference object measurement frequency signal,                          
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                    (
                                    ω
                                    )
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                    (
                                    ω
                                    )
                                
                            
                        
                      represents an auto correlation value of the test object measurement frequency signal,                          
                            
                                
                                    G
                                
                                
                                    R
                                    (
                                    ω
                                    )
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                    (
                                    ω
                                    )
                                
                            
                        
                      represents a cross correlation value between the test object measurement frequency signal and the reference object measurement frequency signal,                         
                            R
                            (
                            ω
                            )
                        
                     represent the reference object measurement frequency signal, and                         
                            
                                
                                    R
                                
                                ~
                            
                            (
                            ω
                            )
                        
                     represents the test object measurement frequency signal
	Sprik teaches:

	[Equation 1] 
	                
                    I
                    
                        
                            ω
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    G
                                                
                                                
                                                    R
                                                    (
                                                    ω
                                                    )
                                                    
                                                        
                                                            R
                                                        
                                                        ~
                                                    
                                                    (
                                                    ω
                                                    )
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    G
                                
                                
                                    R
                                    
                                        
                                            ω
                                        
                                    
                                    R
                                    (
                                    ω
                                    )
                                
                            
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                    (
                                    ω
                                    )
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                    (
                                    ω
                                    )
                                
                            
                        
                    
                
            
[AltContent: rect]where                         
                            I
                            
                                
                                    ω
                                
                            
                        
                     represents a coherence indicator,                         
                            ω
                        
                     represents an angular frequency = 2                        
                            π
                            f
                        
                    ,                         
                            
                                
                                    G
                                
                                
                                    R
                                    
                                        
                                            ω
                                        
                                    
                                    R
                                    (
                                    ω
                                    )
                                
                            
                        
                    represents an auto correlation value of the reference object measurement frequency signal,                          
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                    (
                                    ω
                                    )
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                    (
                                    ω
                                    )
                                
                            
                        
                      represents an auto correlation value of the test object measurement frequency signal,                          
                            
                                
                                    G
                                
                                
                                    R
                                    (
                                    ω
                                    )
                                    
                                        
                                            R
                                        
                                        ~
                                    
                                    (
                                    ω
                                    )
                                
                            
                        
                      represents a cross correlation value between the test object measurement frequency signal and the reference object measurement frequency signal,                         
                            R
                            (
                            ω
                            )
                        
                     represent the reference object measurement frequency signal, and                         
                            
                                
                                    R
                                
                                ~
                            
                            (
                            ω
                            )
                        
                     represents the test object measurement frequency signal (Sprik, page 3 line 29- page 6 line 10, Sprik teaches
                         
                            η
                            ≡
                            
                                
                                    
                                        
                                            m
                                            a
                                            x
                                        
                                        
                                            τ
                                        
                                    
                                    (
                                    R
                                    (
                                    t
                                    )
                                    ∙
                                    C
                                    (
                                    t
                                    +
                                    τ
                                    )
                                
                                
                                    
                                        
                                            
                                                m
                                                a
                                                x
                                            
                                            
                                                τ
                                            
                                        
                                        (
                                        R
                                        
                                            
                                                t
                                            
                                        
                                        ∙
                                        R
                                        
                                            
                                                t
                                                +
                                                τ
                                            
                                        
                                        )
                                        ∙
                                        
                                            
                                                m
                                                a
                                                x
                                            
                                            
                                                τ
                                            
                                        
                                        (
                                        C
                                        
                                            
                                                t
                                            
                                        
                                        ∙
                                        C
                                        
                                            
                                                t
                                                +
                                                τ
                                            
                                        
                                        )
                                    
                                
                            
                        
                     , where η is a “fidelity index” and represents “a coherence indicator,” (page 4 line 11-15), where “R(t) is the reference signal and C(t) is the current signal”(page 4 line 23), and the numerator represents he cross correlation of the reference signal R and current signal C” and the denominator represents “a normalization factor comprising the two auto correlations of the reference signal R(t) and current signal C(t)” (page 4 line 27-28).  Additionally, R(t) and C(t) are determined with respect to a Gaussian pulse that is a “pulse with a carrier frequency” (page 3 line 33) where the pulse is determined with respect to                         
                            2
                            π
                            f
                        
                     (page 5 line 25-30) which a person of ordinary skill in the art would recognize as the angular frequency ω).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for damage detection as 

Regarding claim 7 Kinoshita does not teach:
	the damage detector is configured to compare the calculated coherence indicator value with a preset value and to detect the presence or absence of the physical damage of the test object based on the comparison result.
	Sprik teaches:
	the damage detector is configured to compare the calculated coherence indicator value with a preset value and to detect the presence or absence of the physical damage of the test object based on the comparison result (Sprik, fig 1, page 4 line 11-page 5 line 13, Sprik teaches “the control unit (10) is arranged to provide the calculations necessary for the determination of the fidelity index” (page 5 line 9-11) where “the control unit (10)” represents “the damage detector” and the fidelity index is compared to a threshold value” (page 4 line 14-15) in order to determine if an “indication of a fault in the material” has occurred (page 4 line 17-18) where “the fidelity index” represents “the calculated coherence indicator value” and “a threshold value” represents “a preset value”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for damage detection as disclosed by Kinoshita by including a method to determine damage as taught by Sprik in order to provide a “non-destructive testing method and system allowing to accurately and reliably test samples” (Sprik, page 1 line 18-20).

Regarding claim 8 Kinoshita does not teach:
	the coherence calculator is configured to calculate each coherence indicator corresponding to each of n signals measured by each of n sensors, based on each of n test object measurement frequency signals as calculated based on each of the n signals, and the reference object measurement frequency signal.  
	Sprik teaches:
	the coherence calculator is configured to calculate each coherence indicator corresponding to each of n signals measured by each of n sensors, based on each of n test object measurement frequency signals as calculated based on each of the n signals, and the reference object measurement frequency signal (Sprik, fig 1, page 5 line 14-20, Sprik teaches “If  multiple receiving transducers (6) are positioned on the sample (1) to be tested, the individual fidelity index may be calculated in the control unit (10) for each receiving transducer (6) thereby teaching “the coherence calculator is configured to calculate each coherence indicator corresponding to each of n signals measured by each of n sensors, based on each of n test object measurement frequency signals as calculated based on each of the n signals, and the reference object measurement frequency signal” as the fidelity index, which reads on “coherence indicator,” is calculated based on the “test object measurement frequency signals” and “the reference object measurement frequency signal” (see claim 6 above)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for damage detection as disclosed by Kinoshita by including a coherence indicator value for multiple sensors as taught by Sprik in order to provide a “non-destructive testing method and system allowing to accurately and reliably test samples” (Sprik, page 1 line 18-20).

Regarding claim 9 Kinoshita does not teach:
	the damage detector is configured to compare each coherence indicator value corresponding to each signal measured by each sensor with a preset value, and to detect the presence or absence of the physical damage and a damage occurrence position of the test object, based on the comparison result.  
	Sprik teaches:
	the damage detector is configured to compare each coherence indicator value corresponding to each signal measured by each sensor with a preset value, and to detect the presence or absence of the physical damage and a damage occurrence position of the test object, based on the comparison result (Sprik, Sprik teaches “the control unit (10) is arranged to compare the fidelity index to a predetermined threshold value, and to provide comparison results, e.g. using the input/output unit (15)” (Sprik page 5 line 11-13) therefore if the fidelity index is calculated for each transducer (see claim 8 above) than each fidelity index is compared to “a predetermined threshold value” which represents “a present value.” The comparison is done in order to determine if “an indication of a fault in the material of the sample” is present (page 4 line 17-18) where “a fault” would represent “damage.”  Sprik also teaches the signal components are made up of “the information necessary to detect possible faults in the material of the sample are effectively used, allowing a reliable and robust non-destructive testing of samples in any form, e.g. having large area surfaces or bulk material parts” (page 1 line 25-28). Since Sprik teaches a fault detection method for samples “having large area surfaces or bulk material parts” the fault detection method would include determining a “presence or absence of the physical damage” in addition to “damage occurrence position” associated with the sample, which represents the “test object,” “having large area surfaces or bulk material parts”).


Regarding claim 11:
	Claim 11 recites analogous limitations to claim 6 above and is therefore rejected on the same premise. 	

Regarding claim 12:
	Claim 12 recites analogous limitations to claim 7 above and is therefore rejected on the same premise. 	

Regarding claim 13:
	Claim 13 recites analogous limitations to claim 8 above and is therefore rejected on the same premise. 	

Regarding claim 14:
	Claim 14 recites analogous limitations to claim 9 above and is therefore rejected on the same premise. 	

Examiner’s Note
This rejection is based, in part, on the attached copies of WO 2012/121599A1 downloaded from Espacenet.com and Digi-Key Electronics, “Macro-Fiber Composite (MFC) Actuator.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larose et al., U.S. Pat No. 8,280,648 B2, teaches a method for locating the appearance of a defect in a medium using a wave.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/9/2021